DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  the stanzas are lettered (h), (i), (j), (n). The “(n)” should be replaced with - -(k)- - in order to flow in proper alphabetical order.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dusseault et al. (US 2013/0284438) in view of Gomaa et al. (US 2016/0177693), both references cited by applicant. 
With respect to claim 1, Dusseault et al. discloses a method for stimulating a well extending through a subterranean formation, comprising: (a) introducing a first fracturing fluid into the subterranean formation, and (b) introducing a second fracturing fluid into the subterranean formation after (a), wherein the second fracturing fluid is different in composition from the first fracturing fluid. However, the reference fails to teach wherein the first fracturing fluid comprises a permanent diverting agent; and wherein the second fracturing fluid comprises a temporary diverting agent configured to dissolve in-situ as called for in the claim. 
          Gomaa et al. teaches a multi-stage fracturing method that includes fracturing with three fluids, the second of which comprises a temporary diverter configured to dissolve in-situ for the purpose of impeding the flow of the fracturing fluid by the diverting agent and a surface fracture area of the fracture is increased. See abstract and [0048]. Gomaa et al. further teaches the first fracturing fluid comprises a permanent diverting agent (sand particles [0003]); 
	It would be considered obvious to one of ordinary skill in the art to provide the first fluid with a permanent diverter and the second fluid with a temporary diverting agent configured to dissolve in-situ  in view of Gomaa et al. in order to control the flow of the fracturing fluid and/or increased the surface area of the fracture. 
	With respect to claim 2, Gomaa et al. teaches (c) introducing a third fracturing fluid into the subterranean formation after (b), wherein the third fracturing fluid is different in composition from both the first fracturing fluid and the second fracturing fluid, and wherein the third fracturing fluid comprises a temporary diverting agent configured to dissolve in-situ. [0048], [0105].

	With respect to claim 3, Gomaa et al. teaches wherein: the second fracturing fluid comprises a near-field diverting agent; and the third fracturing fluid comprises a far-field diverting agent. [0048], [0105]. 

	With respect to claim 4, Dusseault et al. teaches further comprising: forming a primary fracture 20 extending into the subterranean formation from a surface of the well in response to (a); and forming a secondary fracture 22 extending into the subterranean formation from the primary fracture in response to (d). See Figs 2 and 11.

	With respect to claims 6 and 7, Dusseault et al. teaches wherein: the first pressure parameter comprises a net pressure of the first fracturing fluid corresponding to the difference between an instantaneous shut-in pressure (ISIP) of the first fracturing fluid and in-situ stress of the subterranean formation; and the second pressure parameter comprises a net pressure of the second fracturing fluid corresponding to the difference between an ISIP of the second fracturing fluid and in-situ stress of the subterranean formation. [0062]

With respect to claim 8, Dusseault et al. teaches further comprising: (h) introducing the third fracturing fluid into the subterranean formation; (i) shutting in the well for a third period of time following (h); (j) recording a third pressure parameter of the third fracturing fluid during (i); and () forming a composition of a fourth fracturing fluid in response to the recorded third pressure parameter and fourth pressure parameter. [0084]. See additionally cycle of stages [0067-0082]. 

With respect to claim 9, Gomaa et al. teaches further comprising: including a temporary diverting agent in the composition of the third fracturing fluid in response to a difference between the first pressure parameter and the second pressure parameter [0048], [0105].

With respect to claim 10, Dusseault et al. teaches further comprising: (h) flowing back fluid from the well to a surface of the well following (c) and before (b); and (i) flowing back fluid from the well to a surface of the well following (e). [0050-0054], [0065] 

With respect to claim 11, Dusseault et al. teaches further comprising: (j) monitoring the volume of fluid flowed back to the surface of the well during (h); and (k) monitoring the volume of fluid flowed back to the surface of the well during (i). [0049-0050] 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11131174. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the instant invention is worded slightly differently than the US patented claim, but the same in scope. Therefore, it would have been considered obvious to have provided both claims within the same application. 

Conclusion
This is a continuation of applicant's earlier Application No. 15868809.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        5/21/2022